

116 S977 IS: Transparent Drug Pricing Act of 2019
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 977IN THE SENATE OF THE UNITED STATESApril 1, 2019Mr. Scott of Florida (for himself and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo address the high cost of prescription drugs.1.Short titleThis Act may be cited as the Transparent Drug Pricing Act of 2019.2.Price transparency at pharmaciesSection 1927(g)(2) of the Social Security Act (42 U.S.C. 1396r–8(g)(2)) is amended by adding at the end the following new subparagraph:(E)Disclosure of drug prices at point of saleBeginning January 1, 2022, as part of a State's drug use review program, applicable State law shall require pharmacists to disclose to customers, at the point of sale of any prescription drug—(i)the customer's out-of-pocket cost with respect to acquisition of such drug under the health plan in which the customer is enrolled, if applicable; and(ii)the cost to the consumer for acquisition of the drug without using any health plan..3.Requirements with respect to prescription drug cost-sharingSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:2729A.Requirements with respect to prescription drug cost-sharing(a)Credit towards deductibleWith respect to any enrollee in a health plan or individual or group health insurance coverage who pays out-of-pocket for the full cost of a prescription drug, the group health plan or health insurance issuer offering such health insurance coverage shall credit the full amount such enrollee paid for such drug towards any deductible under the plan or coverage applicable to prescription drugs.(b)Establishment of co-Payments for certain prescription drugs(1)In generalA group health plan or a health insurance issuer offering group or individual health insurance coverage shall, not later than 60 days before the first annual open enrollment period after the date of enactment of the Transparent Drug Pricing Act of 2019, and 60 days before each annual open enrollment period thereafter, publish a list of the co-payment amounts for the applicable plan year with respect to each prescription drug covered under the plan or coverage.(2)Prohibition on changes in co-payment amountsA group health plan or health insurance issuer described in paragraph (1) may not change the co-payment amount published in accordance with paragraph (1) until the next plan year.(3)Calculation of out-of-pocket costsA group health plan or a health insurance issuer offering group or individual health insurance coverage shall provide a mechanism that enables enrollees in the plan or coverage to determine the projected total out-of-pocket costs of an enrollee in the plan or coverage for each prescription drug covered under such plan or coverage..4.International retail list price index(a)In generalThe retail list price in the United States for a drug approved under subsection (c) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or a biological product licensed under subsection (a) or (k) of section 351 of the Public Health Service Act (42 U.S.C. 262) may not exceed the lowest retail list price for the drug among Canada, France, the United Kingdom, Japan, or Germany.(b)SunsetThe requirement under subsection (a) shall terminate on the date that is 5 years after the date of enactment of this Act.